Now into this Honorable Court, through undersigned counsel comes the New Orleans Brewing Company, plaintiff and appellee herein, and on suggesting that it hereby abandons its cause of action against defendant and appellant, moves that the judgment herein appealed from be reversed at the costs of plaintiff, appellee.
(¡Signed) Johnson & Fernandez,
McCloskey & Benedict,
Attys. for Plaintiff.
Filed February 12th, 1913.
Decree.
Considering the foregoing motion by plaintiff-appellee; it is ordered that the judgment appealed from be reversed anl-.it is now ordered that the demnad of the plaintiff herein be rejected at its costs in both Courts.